butDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4 April 2022 has been entered.  
Applicant’s amendments to the Abstract have overcome every Specification Objection.  The Specification Objection has been withdrawn.  Respectfully request that the Applicant consider providing a clean copy of the revised Abstract in the file wrapper.
Applicant’s amendments to the Claims have overcome every Claim Objection.  The Claim Objections have been withdrawn.  
Applicant’s amendments have provided new grounds for 35 USC 112(a) new matter rejections.
Applicant’s amendments have overcome the previous 35 USC 112 rejections.  However, Applicant’s amendments have provided new grounds for additional 35 USC 112(b) rejections.
Applicant’s arguments, see section entitled, “Rejections under 35 U.S.C. 103: Yagodkin et al. and Hixon et al.” pages 11-17, filed 4 April 2022, with respect to the rejection of claims 29 and 30 under 35 USC § 103 have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 4 April 2022, the status of the claims is as follows: Claims 29, 31-33, 36, 39, 45-47, 54, 57-58, and 60-61 have been amended.  Claim 30 has been cancelled.  Claims 63-64 are new.
Claims 29 and 31-64 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 36, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations are not mentioned in the original Specification or in the original set of claims.  
In lines 13-14 of claim 29, the limitation “the first front laser beam creating a first front melt bath only on the first metal sheet” is not mentioned in the original Specification.  Instead, the Specification discloses that “the first front laser beam 12 generates a first front keyhole 19 in the first metal sheet 2 at the first front spot 18” (paragraph 0042 of the Specification).
In lines 21-22 of claim 29, the limitation “the second front laser beam creating a second front melt bath only on the second metal sheet” is not mentioned in the original Specification.  Instead, the Specification discloses that “the second front laser beam 14 generates a second front keyhole (not shown) on the second metal sheet 4 at the second front spot 20” (paragraph 0055 of the Specification).
In line 26 of claim 29, the limitation “the first metal sheet and the second metal sheet and the distance, taken in projection on the direction of welding, between the centers of the first and second front laser beams being smaller than or equal to 5 mm” is not mentioned in the original Specification.  
In claim 36, the limitation “wherein, taken in projection on the direction of welding, the centers of the first and second front spots are arranged offset from one another” is not mentioned in the original Specification.
In claim 54, the limitation “wherein the first front laser beam, the second front laser beam and the back laser beam are respectively created by three distinct laser heads” is not mentioned in the original Specification.
As a result, by using these limitations, the Applicant introduces new matter into the patent application.  While the Applicant claims priority to PCT/IB2017/058402 (WO2019130043A1), a review of this patent to see if these limitations were present also proved unfruitful.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 31-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “the distance, taken in projection on the direction of welding, between the centers of the first and second front laser beams being smaller than or equal to 5 mm.”  However, instead of showing the recited “distance” projected along the direction of welding, the Specification discloses that the recited “distance” is perpendicular to the “direction of welding” (referring to paragraph 0063 of the Specification and fig. 2, where the distance between the first beam spot 18 and the second beam spot 20 is “perpendicular” to the direction of welding 11). In mathematics, the term “projection” means the opposite of perpendicular and instead refers to the component of a vector that is parallel to a desired axis of projection, as shown in the following figure (taken from page 174 of Strang’s 4th ed. Linear Algebra text book, NPL reference):

    PNG
    media_image1.png
    498
    916
    media_image1.png
    Greyscale

Thus, the claimed “projection” distance is actually understood to mean a distance component that is parallel the direction of welding.  For the purpose of the examination, the limitation will be interpreted as “the distance, perpendicular to the direction of welding, between the centers of the first and second front laser beams being smaller than or equal to 5 mm.”  This new rejection has been added based on the amended portion of the claim.
	Claim 36 recites “wherein, taken in projection on the direction of welding, the centers of the first and second front spots are arranged offset from one another.”  Although there is mention in the Specification of the back spot being offset, as required in claim 38, there is no mention of a configuration in the Specification where the front spots are offset (please see new matter rejection above).  Since there is no way of determining the requisite degree of the limitation “taken in projection on the direction of welding, the centers of the first and second front spots are arranged offset from one another,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.  This new rejection has been added based on the amended portion of the claim.
Claims 31-35 and 37-64 are rejected based on their dependency to claim 29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 31-33, 47, 51-54, 56-57, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Hixon et al. (US-4914268-A).
Regarding claim 29, Yagodkin teaches a method for butt laser welding two metal sheets (figs. 9 and 10, “seam weld,” paras 030 and 031), the method comprising: 
providing a first metal sheet and a second metal sheet (“FIG. 9 provides a seam weld of two work pieces comprising different aluminum alloys of different thicknesses,” para 052; “aluminum alloy” also taught for fig. 10, para 053; see construed first and second sheets below for fig. 9), the first and second metal sheets each respectively having two main faces and a lateral face joining the two main faces (“One work piece was 1.2 mm thick…and the other was 1.5 mm thick,” para 52; the join region of the work pieces in a thickness dimension is construed as the claimed “lateral face”); 
positioning the first and second metal sheets such that the lateral faces thereof face one another (positioning the work pieces together to achieve a weld seam, as shown in fig. 9), the positioning of the first and second metal sheets defining a median plane perpendicular to the main faces of the first and second metal sheets (construed as a plane that is perpendicular to the weld shown in fig. 9); and 
butt welding the first and second metal sheets along a direction of welding (construed as shown in the annotated fig. 9 figure below), the butt welding comprising simultaneously emitting: 
a first front laser beam (see annotated fig. 3 below) along a first front emitting axis (construed as the axis the beam is projected on when leaving bulk optic 34, fig. 2), the first front emitting axis intersecting one of the two main faces of the first metal sheet (in paragraphs 015-016, Yagodkin describes improving the weld by using two upstream fiber laser modules to conduct “surface material displacement” to remove coatings of the workpieces prior to welding; construed such that lower right beam of fig. 3 intersects examiner-construed first sheet of fig. 9), the first front laser beam creating a first front spot at the intersection with said main face of the first metal sheet (see annotations on fig. 6 below), an energy density of the first front laser beam being greater than or equal to 106 W/cm2 (“They were welded with a three spot configuration with all of the spots being 100 microns in diameter. The two lead fibers each were fed by 300 W CW lasers and the trailing spot had a 3.6 kW CW laser feeding it,” para 052; using a radius of .05 mm and 300 W, calculated to be 3.8x106 W/cm2 for the lead fibers), the first front laser beam generating a first front keyhole in the first metal sheet at the first front spot (see annotations in fig. 6); 
a second front laser beam (see annotated fig. 3 below) along a second front emitting axis (construed as the axis the beam is projected on when leaving bulk optic 34, fig. 2), the second front emitting axis intersecting one of the two main faces of the second metal sheet (in paragraphs 015-016, Yagodkin describes improving the weld by using two upstream fiber laser modules to conduct “surface material displacement” to remove coatings of the workpieces prior to welding; construed such that lower left beam of fig. 3 intersects examiner-construed second sheet of fig. 9), the second front laser beam creating a second front spot (see annotated fig. 6 below) at the intersection with said main face of the second metal sheet, an energy density of the second front laser beam being greater than or equal to 106 W/cm2 (“They were welded with a three spot configuration with all of the spots being 100 microns in diameter. The two lead fibers each were fed by 300 W CW lasers and the trailing spot had a 3.6 kW CW laser feeding it,” para 052; using a radius of .05 mm and 300 W, calculated to be 3.8x106 W/cm2 for the lead fibers), the second front laser beam generating a second front keyhole in the second metal sheet at the second front spot (see annotated fig. 6 below), a center of each of the first and second front spots being located at a distance smaller than or equal to 2.5 mm from the lateral face of, respectively, the first metal sheet and the second metal sheet and the distance, (construed as half the distance of D2 in annotated fig. 3 below; “D2 is 590 to 600 microns,” para 041; construed as being .295-.3 mm between the center of the two front fibers and the middle of the weld) perpendicular to the direction of welding (Yagodkin’s teaching of “two lead fibers” and one “trailing fiber” in para 052 is construed such that the two lead beams have a distance between that is perpendicular to the direction of welding), between the centers of the first and second front laser beams being smaller than or equal to 5 mm (“D2 is 590 to 600 microns,” para 041; construed as being .59-.6 mm); and 
a back laser beam (see annotated fig. 3 below), the back laser beam intersecting the main faces of the first and second metal sheets that are adjacent to each other (“fiber laser output configured to weld the work pieces,” para 015; the trailing spot is construed as the fiber laser output that welds both workpieces together) and creating a back spot (see annotated fig. 6) thereon, an energy density of the back laser beam being greater than or equal to 106 W/cm2 (“They were welded with a three spot configuration with all of the spots being 100 microns in diameter. The two lead fibers each were fed by 300 W CW lasers and the trailing spot had a 3.6 kW CW laser feeding it,” para 052; using a radius of .05 mm and 3.6 KW, calculated to be 4.6x107 W/cm2 for the trailing spot), the back laser beam generating a back keyhole in the first and second metal sheets at the back spot (see annotated fig. 6 below); the first and second front laser beams and the back laser beam being configured in such a manner that
the first and second front spots are located in front of the back spot (as shown in fig. 3).

Yagodkin, figs. 2-3, 6, and 9

    PNG
    media_image2.png
    396
    438
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    421
    444
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    498
    522
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    328
    653
    media_image5.png
    Greyscale

Yagodkin does not explicitly disclose the first front laser beam creating a first front melt bath only on the first metal sheet, the second front laser beam creating a second front melt bath only on the second metal sheet, a surface area of the back spot being greater than a surface area of each of the first and second front spots (for the welding embodiments in figs. 9 and 10, Yagodkin teaches each spot having the same diameter), such that: at each moment in time, a solid phase region and a liquid phase region of the metal sheets remains between the first front keyhole and the back keyhole and between the second front keyhole and the back keyhole, wherein, at each moment in time of the butt welding, a volume of a melt bath created by the first front laser beam and a separate volume of a melt bath created by the second front laser beam is each separate from a volume of a melt bath created by the back laser beam.
However, in a different embodiment, Yagodkin teaches the first front laser beam creating a first front melt bath only on the first metal sheet (“’Surface material displacement’ may include cleaning the surface of a work piece,” para 015; construed such that the two front spots are each used to clean a separate work piece; see annotated fig. 8B below), the second front laser beam creating a second front melt bath only on the second metal sheet (see annotated fig. 8B below), and such that: at each moment in time, a solid phase region (see annotated fig. 8B below; the examiner-construed “solid phase region,” which lies between the first front melt bath caused by the first front keyhole, the second front melt bath caused by the second front keyhole, and the melt bath in the center caused by the back keyhole) and a liquid phase region of the metal sheets remains between the first front keyhole and the back keyhole and between the second front keyhole and the back keyhole (based on fig. 6, construed such that there is a liquid phase between all of the keyholes at the surface of the weld), a surface area of the back spot being greater than a surface area of each of the first and second front spots (“two cleaning spots had 100 micron diameters and the main spot had a 600 micron diameter,” para 051).

Yagodkin, fig. 8 (annotated)

    PNG
    media_image6.png
    771
    975
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trailing spot in the embodiment of fig. 9 to have a diameter of .6 mm where a melt bath of 1.26 mm was formed in the center due to the main spot and two side melt baths of .8 mm were formed due to the two cleaning spots that had a diameter of .1 mm, in view of the teachings of fig. 8B, because the size of the diameter for the trailing spot should depend on the type of material that is to be welded, and when welding steel, a larger diameter will be needed for the trailing spot that welds the two workpieces together (Yagodkin teaches aluminum alloys for figs. 9 and 10; in fig. 8, Yagodkin teaches steel).
	Yagodkin does not explicitly disclose wherein, at each moment in time of the butt welding, a volume of a melt bath created by the first front laser beam and a separate volume of a melt bath created by the second front laser beam is each separate from a volume of a melt bath created by the back laser beam.
	However, in the same field of endeavor of laser butt welding, Hixon teaches wherein, at each moment in time of the butt welding, a volume of a melt bath created by the first front laser beam (melt bath caused by beam E1, fig. 1, “the solid metal in areas 28 and 30 melts as the high energy beam passes along weld joint 16 and then resolidifies behind the beam,” column 5, lines 3-5) and a separate volume of a melt bath created by the second front laser beam (melt bath caused by beam E2, fig. 2) is each separate from a volume of a melt bath created by the back laser beam (melt bath caused by beam E3, fig. 3; “melting essentially only area 36, the temperature of the metal in heat affected zone 40 immediately behind the puddle 36 is raised by the application of beam E.sub.2, but not enough to melt the metal,” column 5, lines 35-37; see also zone 40 in fig. 3).

Hixon, figs. 1-3

    PNG
    media_image7.png
    650
    414
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, sequential beams where the material solidifies after each beam pass, in view of the teachings of Hixon, by increasing the distance between beams shown in figs. 3 and 6 above as taught by Yagodkin, in order to use a three-stage beam welding process that improves and optimizes the mechanical properties of the metal adjacent to the weld by varying the penetration of beams applied to the weld joint, thus securing a permanent attachment between workpieces (Hixon, column 2, lines 25-33 and column 2, line 54-column 3, line 8).
Regarding claim 31, Yagodkin teaches wherein a greatest dimension of the first and/or the second front spot is between 50 µm and 250 µm (“100 microns in diameter,” para 052).
Regarding claim 32, Yagodkin teaches the embodiment as described above but does not explicitly disclose wherein a greatest dimension of the back spot is between 200 µm and 1800 µm.
However, in a different embodiment, Yagodkin teaches wherein a greatest dimension of the back spot is between 200 µm and 1800 µm (“the main spot had a 600 micron diameter,” para 051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trailing spot in the embodiment of fig. 9 to have a diameter of .6 mm, in view of the teachings of fig. 8, because the size of the diameter for the trailing spot should depend on the type of material that is to be welded, and when welding steel, a larger diameter will be needed for the trailing spot that welds the two workpieces together (Yagodkin teaches aluminum alloys for figs. 9 and 10; in fig. 8, Yagodkin teaches steel).
Regarding claim 33, Yagodkin teaches wherein the first metal sheet and the second metal sheet each have respectively a thickness between 0.15 mm and 5 mm (“One work piece was 1.2 mm thick…the other was 1.5 mm thick,” para 052).
Regarding claim 47, Yagodkin teaches wherein the back spot has a circular contour (as shown in fig. 3 above) or an elongated shape, wherein the elongated shape is elongated along a direction of elongation parallel to the direction of welding along a direction of elongation parallel to the direction of welding.
Regarding claim 51, Yagodkin teaches wherein the method further comprises providing a welding material during the butt welding (concerning fig. 10, “a seam weld of type 6000 aluminum alloy work pieces created with wire filler,” para 053).
Regarding claim 52, Yagodkin teaches the embodiment as described above but does not explicitly disclose wherein the first and/or the second metal sheets comprises a steel substrate having a zinc-alloy or an aluminum-alloy precoating on at least one of the two main faces.
However, in a different embodiment, Yagodkin teaches wherein the first and/or the second metal sheets comprises a steel substrate having a zinc-alloy or an aluminum-alloy precoating on at least one of the two main faces (in fig. 8, Yagodkin teaches brazing for “electrogalvanized zinc coated steel,” para 051; construed such that the sheets of fig. 9 could be zinc coated steel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the embodiment of fig. 9 to use zinc-coated steel, in view of the teachings of fig. 8, by using zinc-coated workpieces in lieu of aluminum alloy workpieces, because alloyed steels such as high strength steels and coated steels benefit greatly by the method taught by Yagodkin because the two lead fiber laser modules remove coatings in order to facilitate the absorption of the main fiber laser when welding workpieces together (Yagodkin, paras 015 and 019).
Regarding claim 53, Yagodkin teaches wherein the first front laser beam, and/or the second front laser beam, and/or the back laser beam are generated by a common laser head (bulk optic 34, fig. 2).
Yagodkin, fig. 1

    PNG
    media_image8.png
    586
    969
    media_image8.png
    Greyscale


Regarding claim 54, Yagodkin teaches wherein the first front laser beam (fiber 32, fig. 3), the second front laser beam (fiber 30, fig. 3) and the back laser beam (fiber 29, fig. 3) are respectively created by three distinct laser heads (“delivery optical fibers 29, 30 and 32,” para 040; as shown in fig. 2, the fibers 29, 30, and 32 are construed as the claimed “three distinct laser heads” in how they each deliver a beam through the bulk optic 34; “the beams are substantially incoherent,” para 048).
Regarding claim 56, Yagodkin teaches the embodiment as described above but does not explicitly disclose wherein the at least one of first metal sheet or second metal sheet comprises a zinc-containing or aluminum-containing precoating.
However, in a different embodiment, Yagodkin teaches wherein the at least one of first metal sheet or second metal sheet comprises a zinc-containing or aluminum-containing precoating (in fig. 8, Yagodkin teaches brazing for “electrogalvanized zinc coated steel,” para 051; construed such that the sheets of fig. 9 could be zinc coated).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the embodiment of fig. 9 to use aluminum that was zinc-coated, in view of the teachings of fig. 8, by using adding a zinc coating to the aluminum alloy workpieces, because coated work sheets benefit greatly by the method taught by Yagodkin because the two lead fiber laser modules remove coatings that facilitate the absorption of the main fiber laser when welding workpieces together (Yagodkin, paras 015 and 019).
Regarding claim 57, Yagodkin teaches the embodiment as described above but does not explicitly disclose wherein the greatest dimension of the back spot is between 600 µm and 1200 µm.
However, in a different embodiment, Yagodkin teaches wherein the greatest dimension of the back spot is between 600 µm and 1200 µm (“the main spot had a 600 micron diameter,” para 051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trailing spot in the embodiment of fig. 9 to have a diameter of .6 mm, in view of the teachings of fig. 8, because the size of the diameter for the trailing spot should depend on the type of material that is to be welded, and when welding steel, a larger diameter will be needed for the trailing spot that welds the two workpieces together (Yagodkin teaches aluminum alloys for figs 9 and 10; in fig. 8, Yagodkin teaches steel).
Regarding claim 62, Yagodkin teaches wherein the welding material is a welding wire or powder (concerning fig. 10, “a seam weld of type 6000 aluminum alloy work pieces created with wire filler,” para 053).
Claims 34-39, 48, 50, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Hixon et al. (US-4914268-A) as applied to claim 29 above and further in view of Yano et al. (US-20140175069-A1).
Regarding claim 34, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the centers of the first and second front spots are located at an equal distance from the median plane between the first and second metal sheets (Yagodkin does not explicitly disclose the alignment of the beams as the weld is completed).
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the centers of the first and second front spots are located at an equal distance from the median plane between the first and second metal sheets (as shown in fig. 4(a); see also fig. 2c, which shows the two lead beams 3-3 and 3-4 symmetric across the weld seam).
Yano, figs. 2 and 4

    PNG
    media_image9.png
    241
    463
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    255
    515
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, two beams A1 and A2 that are located an equal distance from the center of the weld, in view of the teachings of Yano (fig. 4a), such that the two lead beams, as shown in fig. 3 of Yagodkin, were symmetric across the weld line, as shown in fig. 9 of Yagodkin, in order to produce a weld seam that is aligned properly, where the occurrence of undercut or underfill is prevented and that produces a seam that is excellent in terms of low-temperature toughness and corrosion resistance (Yano, para 0025).
Regarding claim 35, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the centers of the first and second front spots are aligned along a direction perpendicular to the direction of welding (Yagodkin does not explicitly disclose the alignment of the beams as the weld is completed).
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the centers of the first and second front spots are aligned along a direction perpendicular to the direction of welding (as shown in fig. 4(a), which shows a distance B between the two lead beams 3-3 and 3-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, two beams A1 and A2 that are located an equal distance from the center of the weld, in view of the teachings of Yano (fig. 4a), such that the two lead beams, as shown in fig. 3 of Yagodkin, were symmetric across the weld line, as shown in fig. 9 of Yagodkin, in order to produce a weld seam that is aligned properly, where the occurrence of undercut or underfill is prevented and that produces a seam that is excellent in terms of low-temperature toughness and corrosion resistance (Yano, para 0025).
Regarding claim 36, Yagodkin teaches the invention as described above but does not explicitly disclose wherein, taken in projection on the direction of welding, the centers of the first and second front spots are arranged offset from one another.
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein, taken in projection on the direction of welding, the centers of the first and second front spots are arranged offset from one another (as shown in fig. 4(c), which shows a distance B between the two lead beams 3-3 and 3-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, two beams A1 and A2 were offset from each other, in view of the teachings of Yano, such that the two lead beams, as taught by Yagodkin, were offset from each other by a distance B, as shown in fig. 4c of Yano, because by setting a distance B to be within .5 mm to 5 mm, because when the processing state of the edges of the keyhole are unstable, then the molten material becomes unstable causing the molten metal to spatter, but by using multiple beams instead of a single beam, the molten material can be controlled and may be prevented from being divided or spattered into parts, where the molten material may adhere to the welding equipment or optical components or may also cause a defect in the weld by forming an undercut or underfill, reducing the strength of the weld portion (Yano, paras 0008, 0016, 0019 and  0041).
Regarding claim 37, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the back spot is centered on the median plane between the first and second metal sheets (Yagodkin does not explicitly disclose the alignment of the trailing beam spot as the weld is completed).
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the back spot is centered on the median plane between the first and second metal sheets (in fig. 4(b) and 2(b), Yano teaches the alignment of beam 3-1 over the weld seam; construed such that it would be obvious to center the trailing beam spot taught by Yagodkin over weld seam).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, a beam A1 that is centered over the weld seam, in view of the teachings of Yano (figs. 2b and 4b), such that the trailing beam, as shown in fig. 3 of Yagodkin, was across the weld line, as shown in fig. 9 of Yagodkin, in order to produce a weld seam that is aligned properly, where the occurrence of undercut or underfill is prevented and that produces a seam that is excellent in terms of low-temperature toughness and corrosion resistance (Yano, para 0025).
Regarding claim 38, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the center of the back spot is laterally offset relative to the median plane between the first and second metal sheets (Yagodkin does not explicitly disclose the alignment of the trailing beam spot as the weld is completed).
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the center of the back spot is laterally offset relative to the median plane between the first and second metal sheets (in fig. 6, Yano teaches a lead angle of a trailing beam; examiner is construing this teaching such that it would cause a lateral offset for the trailing beam).
Yano, fig. 6

    PNG
    media_image11.png
    284
    457
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, an offset for the trailing beam, in view of the teachings of Yano (figs. 6a and 6b), such that the trailing beam, as shown in fig. 3 of Yagodkin, was aligned with an angle between 5 to 50 degrees across the weld seam, as shown in fig. 9 of Yagodkin, because by using this angle range, the amount of spatter is reduced, which cannot be obtained if the angle is either below 5 degrees or over 50 degrees (Yano, para 0047).
Regarding claim 39, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the center of the back spot extends at a distance, taken along the direction of welding, between 0.5 mm and 8 mm from the center of a rearmost one of the first and the second front spots.
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the center of the back spot extends at a distance, taken along the direction of welding, between 0.5 mm and 8 mm from the center of a rearmost one of the first and the second front spots (in fig. 4(b), Yano teaches that the distance B, which is set such that “the distance between the spot centers in the welding line direction is set to be within 5 mm,” para 0041).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, a maximum distance of 5 mm between spot centers, in view of the teachings of Yano, such that the trailing beam was 5 mm or less from the two lead beams, as shown in fig. 3 of Yagodkin, in order to produce a weld seam where the occurrence of undercut or underfill is prevented and that produces a seam that is excellent in terms of low-temperature toughness and corrosion resistance (Yano, para 0025).
Regarding claim 48, Yagodkin teaches the invention as described above as well as further comprising, simultaneously with the emitting of the first front laser beam (see annotated fig. 3 above), the second front laser beam (see annotated fig. 3 above) and the back laser beam (see annotated fig. 3 above).  Yagodkin does not explicitly disclose emitting a secondary back laser beam, the secondary back laser beam intersecting the main faces of the first and second metal sheets that are adjacent to each other and creating a secondary back spot thereon, the secondary back laser beam being configured in such a manner that the secondary back spot is located behind the back spot.
However, in the same in field of endeavor of laser wielding seams, Yano teaches emitting a secondary back laser beam (beam 3-2, fig. 2e), the secondary back laser beam intersecting the main faces of the first and second metal sheets that are adjacent to each other (as shown in fig. 2e; construed such that the ends of the pipe over which the weld seam is created are workpieces from Yagodkin) and creating a secondary back spot thereon (“the laser beam 3-2 has a small spot diameter,” para 0038), the secondary back laser beam being configured in such a manner that the secondary back spot is located behind the back spot (beam 3-1, fig. 2e).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, a small beam 3-2, in view of the teachings of Yano, was behind the trailing beam, as shown in fig. 3 of Yagodkin, in order to use an additional beam with a small size and high-density heat energy, such that an oxide was prevented from forming in the molten material or an alloy element was segregated from the molten material, for the benefit of obtaining low-temperature toughness and corrosion resistance of the weld seam (Yano, para 0006).
Regarding claim 50, Yagodkin teaches the invention as described above but does not explicitly disclose wherein a greatest outer dimension of the back spot is greater than a greatest outer dimension of the secondary back spot.
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein a greatest outer dimension of the back spot (construed as the diameter for beam 3-1 in fig. 2e) is greater than a greatest outer dimension of the secondary back spot (construed as the diameter for the beam 3-2 in fig. 2e).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, a small beam 3-2, in view of the teachings of Yano, was behind the trailing beam, as shown in fig. 3 of Yagodkin, in order to use a beam with an additional small size and high-density heat energy, such that an oxide was prevented from forming in the molten material or an alloy element was segregated from the molten material, for the benefit of obtaining low-temperature toughness and corrosion resistance of the weld seam (Yano, para 0006).
Regarding claim 58, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the center of the back spot extends at a distance, taken along the direction of welding between 1 mm and 5 mm from the center of the rearmost among the first and the second front spots.
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the center of the back spot extends at a distance, taken along the direction of welding between 1 mm and 5 mm from the center of the rearmost among the first and the second front spots (in fig. 2(c), Yano teaches a configuration of two lead beams 3-3 and 3-4 followed by two trail beams, 3-1 and 3-2; “a distance between spot centers of the plurality of laser beams in a direction of the welding line falls within 5 mm,” para 0022).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, a maximum distance of 5 mm between spot centers, in view of the teachings of Yano, such that the center of the trailing beam was 5 mm or less from the centers of the two lead beams, as shown in fig. 3 of Yagodkin, in order to produce a weld seam where the occurrence of undercut or underfill is prevented and that produces a seam that is excellent in terms of low-temperature toughness and corrosion resistance (Yano, para 0025).
Claims 40-42, 45, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Hixon et al. (US-4914268-A) as applied to claim 29 above and further in view of Bea et al. (US-8946586-B2).
Regarding claim 40, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the first front spot and/or the second front spot has a Gaussian or top hat energy distribution.
However, in the same in field of endeavor of laser wielding seams, Bea teaches wherein the first front spot and/or the second front spot has a Gaussian or top hat energy distribution (fig. 1A; “A laser 10 emits a laser beam 100 with a Gaussian profile,” column 14, lines 28-29; construed such that it would be obvious to use a Gaussian profile for the two front laser beams taught by Yagodkin).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using a Gaussian distribution, in view of the teachings of Bea, such that the two lead circular beams, as shown in fig. 3 of Yagodkin, had Gaussian power distributions, where the power was maximized at the center and weakened in a radial direction, because when processing workpieces with a laser beam, it is mainly Gaussian laser beams that are used, (Bea, column 1, lines 23-25; column 3, lines 29-33), and because Gaussian lasers beam are more common in laser welding, they should be more readily available in comparison to other types of laser beams.
Bea, fig. 1a

    PNG
    media_image12.png
    213
    350
    media_image12.png
    Greyscale

Regarding claim 41, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the back spot has a Gaussian or top hat energy distribution.
However, in the same in field of endeavor of laser wielding seams, Bea teaches wherein the back spot has a Gaussian or top hat energy distribution (fig. 1A; “A laser 10 emits a laser beam 100 with a Gaussian profile,” column 14, lines 28-29; construed such that it would be obvious to use a Gaussian profile for the trailing laser beam spot taught by Yagodkin).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using a Gaussian distribution, in view of the teachings of Bea, such that the trailing spot, as shown in fig. 3 of Yagodkin, had a Gaussian power distribution, where the power was maximized at the center and weakened in a radial direction, because when processing workpieces with a laser beam, it is mainly Gaussian laser beams that are used, (Bea, column 1, lines 23-25; column 3, lines 29-33), and because Gaussian lasers beam are more common in laser welding, they should be more readily available in comparison to other types of laser beams.
Regarding claim 42, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the back spot is ring-shaped.
However, in the same in field of endeavor of laser wielding seams, Bea teaches wherein the wherein the back spot is ring-shaped (fig. 2A; construed such that it would be obvious to use a ring-shape for the trailing laser beam taught by Yagodkin).
Bea, fig. 2A

    PNG
    media_image13.png
    231
    188
    media_image13.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using a ring-shape energy distribution, in view of the teachings of Bea, such that the trailing spot, as shown in fig. 3 of Yagodkin, had a ring-shape energy power distribution, because the high concentration of the laser power in the defined ring area would cause the threshold intensities in these areas to be exceeded such that material processing can take place as opposed to a distribution where a more narrow keyhole could produce instabilities in the melt which can lead to eruptions and a suboptimal weld seam  (Bea, column 1, lines 33-38 and column 5, lines 8-21).
Regarding claim 45, Yagodkin teaches the embodiment as described above but does not explicitly disclose wherein a greatest outer dimension of the back spot is between 200 µm and 1800 µm.
However, in a different embodiment, Yagodkin teaches wherein a greatest outer dimension of the back spot is between 200 µm and 1800 µm (“the main spot had a 600 micron diameter,” para 051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trailing spot in the embodiment of fig. 9 to have a diameter of .6 mm, in view of the teachings of fig. 8, because the size of the diameter for the trailing spot should depend on the type of material that is to be welded, and when welding steel, a larger diameter will be needed for the trailing spot that welds the two workpieces together (Yagodkin teaches aluminum alloys for figs 9 and 10; in fig. 8, Yagodkin teaches steel; additionally, Bea teaches steel as well, column 12, lines 1-6).
Regarding claim 59, Yagodkin teaches wherein the first front spot and/or the second front spot has a circular contour (as shown for the front two beams in fig. 3 above).
Regarding claim 60, Yagodkin teaches the embodiment as described above but does not explicitly disclose wherein the greatest outer dimension of the back spot is between 600 µm and 1200 µm.
However, in a different embodiment, Yagodkin teaches wherein the greatest outer dimension of the back spot is comprised 600 µm and 1200 µm (“the main spot had a 600 micron diameter,” para 051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trailing spot in the embodiment of fig. 9 to have a diameter of .6 mm, in view of the teachings of fig. 8, because the size of the diameter for the trailing spot should depend on the type of material that is to be welded, and when welding steel, a larger diameter will be needed for the trailing spot that welds the two workpieces together (Yagodkin teaches aluminum alloys for figs 9 and 10; in fig. 8, Yagodkin teaches steel; additionally, Bea teaches steel as well, column 12, lines 1-6).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Hixon et al. (US-4914268-A) and Bea et al. (US-8946586-B2) as applied to claims 29 and 42 above and further in view of Yano et al. (US-20140175069-A1).
Yagodkin teaches the invention as described above but does not explicitly disclose wherein the back spot is symmetrical relative to a plane parallel to the median plane between the two metal sheets (Yagodkin does not explicitly disclose the alignment of the trailing beam spot as the weld is completed).
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the back spot is symmetrical relative to a plane parallel to the median plane between the two metal sheets (in fig. 4(b) and 2(b), Yano teaches the alignment of beam 3-1 over the weld seam; construed such that it would be obvious to center the trailing beam spot taught by Yagodkin over weld seam).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, a beam A1 that is centered over the weld seam, in view of the teachings of Yano (figs. 2b and 4b), such that the trailing beam, as shown in fig. 3 of Yagodkin, was across the weld line, as shown in fig. 9 of Yagodkin, in order to produce a weld seam that is aligned properly, where the occurrence of undercut or underfill is prevented and that produces a seam that is excellent in terms of low-temperature toughness and corrosion resistance (Yano, para 0025).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Hixon et al. (US-4914268-A) and Yano et al. (US-20140175069-A1) as applied to claims 29 and 48 above and further in view of Bea et al. (US-8946586-B2).
Yagodkin teaches the invention as described above but does not explicitly disclose wherein the secondary back spot is ring- shaped or has a Gaussian or top hat energy distribution.
However, in the same in field of endeavor of laser wielding seams, Bea teaches wherein the secondary back spot is ring-shaped or has a Gaussian or top hat energy distribution (fig. 2A; construed such that it would be obvious to use a ring-shape for the beam 3-2 taught by Yano).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using a ring-shape energy distribution, in view of the teachings of Bea, such that the small beam 3-2, as taught by Yano, that was behind the trailing spot, as shown in fig. 3 of Yagodkin, had a ring-shape energy power distribution, because the high concentration of the laser power in the defined ring area would cause the threshold intensities in these areas to be exceeded such that material processing can take place as opposed to a distribution where a more narrow keyhole could produce instabilities in the melt which can lead to eruptions and a suboptimal weld seam  (Bea, column 1, lines 33-38 and column 5, lines 8-21).
Claims 43, 46, 55, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Hixon et al. (US-4914268-A) and Bea et al. (US-8946586-B2) as applied to claims 29 and 42 above and further in view of Hamaya et al. (JP-2002219590-A, relying on the foreign version for drawings and provided English translation for written disclosure).
Regarding claim 43, Yagodkin teaches the invention as described above but does not explicitly disclose wherein an outer dimension of the back spot taken perpendicularly to the direction of welding is smaller than an outer dimension of the back spot taken parallel to the direction of welding.
However, in the same in field of endeavor of laser wielding, Hamaya teaches wherein an outer dimension (“Distance between the center of the subsequent laser beam and the direction perpendicular to the welding direction (LbPe) Line-symmetrically arranged with respect to the welding center line 49,” page 10, bottom of page) of the back spot (laser beam spot 43, fig. 3) taken perpendicularly to the direction of welding (welding direction 51, fig. 3) is smaller than an outer dimension of the back spot taken parallel to the direction of welding (“Distance (LbPa) in the direction parallel to the welding direction between the center of the first laser beam,” page 10, bottom of page; as shown the fig. 3, the distance of the minor axis of the elliptical beam 43 that is perpendicular to direction 51 is smaller than the distance that is along the major axis parallel to the direction 51).
Hamaya, fig. 3

    PNG
    media_image14.png
    558
    630
    media_image14.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using an elliptical beam shape, in view of the teachings of Hamaya, such that the trailing spot, as shown in fig. 3 of Yagodkin, has an elliptical shape, because an elliptical beam shape enables good laser welding for welding galvanized worksheets, such that the discharge speed of the vapor increases and the amount of sputtering and blowholes decrease for the advantage of suppressing welding defects in a weld (Hamaya, page 5, middle of page).
Regarding claim 46, Yagodkin teaches the invention as described above but does not explicitly disclose wherein a ratio of a greatest outer dimension by a greatest inner dimension of the back spot is between 1.2 and 3.2.
However, in the same in field of endeavor of laser wielding, Hamaya teaches wherein a ratio of a greatest outer dimension (“Distance (LbPa) in the direction parallel to the welding direction between the center of the first laser beam,” page 10, bottom of page; as shown the fig. 3, the distance of the minor axis of the elliptical beam 43 that is perpendicular to direction 51 is smaller than the distance that is along the major axis parallel to the direction 51) by a greatest inner dimension (“Distance between the center of the subsequent laser beam and the direction perpendicular to the welding direction (LbPe) Line-symmetrically arranged with respect to the welding center line 49,” page 10, bottom of page) of the back spot (beam spot 43, fig. 3) is between 1.2 and 3.2 (“1.2 ≦ D1Pa / D1Pe ≦ 2.5 where D1Pa  is the major axis of the laser beam ellipse (mm), and D1Pe is the minor axis of the laser beam ellipse (mm),” page 5, bottom of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using an elliptical beam shape, in view of the teachings of Hamaya, such that the trailing spot, as shown in fig. 3 of Yagodkin, has an elliptical shape, because an elliptical beam shape enables good laser welding for welding galvanized worksheets, such that the discharge speed of the vapor increases and the amount of sputtering and blowholes decrease for the advantage of suppressing welding defects in a weld and a ratio of 1.2 to 2.5 has been found to be the optimal range for the ratio between the major axis and minor axis of the ellipse  (Hamaya, page 5, middle of page and page 6, middle of page).
Regarding claim 55, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the steel substrate of at least one of first metal sheet or second metal sheet is a press-hardenable steel.
However, in the same in field of endeavor of laser wielding, Hamaya teaches wherein the steel substrate of at least one of first metal sheet or second metal sheet is a press-hardenable steel (“steel plate is press-formed into a desired shape,” page 2, top of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using steel plate that is press-formed into a desired shape, in view of the teachings of Hamaya, such that the two workpieces shown in fig. 9 of Yagodkin were press-formed steel plate, because press-formed steel plate is often used when assembling a vehicle body or automobile structure and galvanized steel has excellent corrosion resistance, where the method taught by Yagodkin provides a substantial benefit in removing coatings and in welding work pieces of different thicknesses (Hamaya, top of 2nd page; Yagodkin, middle of page 3 and top of page 6).
Regarding claim 61, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the ratio of the greatest outer dimension by the greatest inner dimension of the back spot is between 1.3 and 2.
However, in the same in field of endeavor of laser wielding, Hamaya teaches wherein the ratio of the greatest outer dimension (“Distance (LbPa) in the direction parallel to the welding direction between the center of the first laser beam,” page 10, bottom of page; as shown the fig. 3, the distance of the minor axis of the elliptical beam 43 that is perpendicular to direction 51 is smaller than the distance that is along the major axis parallel to the direction 51) by the greatest inner dimension (“Distance between the center of the subsequent laser beam and the direction perpendicular to the welding direction (LbPe) Line-symmetrically arranged with respect to the welding center line 49,” page 10, bottom of page) of the back spot (beam spot 43, fig. 3) is between 1.2 and 2 (“1.2 ≦ D1Pa / D1Pe ≦ 2.5 where D1Pa  is the major axis of the laser beam ellipse (mm), and D1Pe is the minor axis of the laser beam ellipse (mm),” page 5, bottom of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using an elliptical beam shape, in view of the teachings of Hamaya, such that the trailing spot, as shown in fig. 3 of Yagodkin, has an elliptical shape, because an elliptical beam shape enables good laser welding for welding galvanized worksheets, such that the discharge speed of the vapor increases and the amount of sputtering and blowholes decrease for the advantage of suppressing welding defects in a weld and a ratio of 1.2 to 2.5 has been found to be the optimal range for the ratio between the major axis and minor axis of the ellipse  (Hamaya, page 5, middle of page and page 6, middle of page), and since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
Claims 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Hixon et al. (US-4914268-A) as applied to claim 29 above and further in view of Feng et al. (CN-102059452-B, relying on foreign version for drawings and provided English translation for written disclosure) and Bea et al. (US-8946586-B2).
Regarding claim 63, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the first and second metal sheets are positioned at a non-zero distance to one another to form a gap between them, the distance being inferior to 80 µm.
However, in the same field of endeavor of laser welding, Feng teaches wherein the first and second metal sheets (see annotated fig. 3 below for the examiner-construed first and second metal sheets) are positioned at a non-zero distance to one another to form a gap between them (“narrow gap three-beam laser welding method,” title).

Feng, fig. 3 (annotated)

    PNG
    media_image15.png
    764
    780
    media_image15.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using a narrow-gap welding method, in view of the teachings of Feng, by including a narrow gap, as taught by Feng, between the work pieces, as taught by Yagodkin, because in existing narrow gap laser welding methods where a single beam welding is used, very little heat effect may cause incomplete sidewall fusion, adversely affects the welding quality, but by using three beams in the form of an equilateral triangle over a narrow gap, a weld seam is produced where there is a reasonable power distribution between the three beams and which is easy to use and where the focus is easily adjusted, for the advantage of producing an improved quality in a weld (Feng, page 3).
Yagodkin/Feng do not explicitly disclose the distance of the gap being inferior to 80 µm (Feng does not disclose any distances for the narrow gaps).
However, in the same in field of endeavor of laser wielding seams, Bea teaches the distance of the gap (gap width “S,” fig. 4) being inferior to 80 µm (“Such gaps can have dimensions of more than 3% of the sheet thicknesses,” column 12, lines 14-15; construed such that for the 1.2 mm and 1.5 mm thick workpieces taught by Yagodkin in fig. 8 that Bea teaches using a gap of 40 µm, which is the average between 36 µm and 45 µm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using a gap that was 3% of the thickness of a workpiece, in view of the teachings of Bea, by setting the narrow gap, as taught by Feng, to a value of 3%, as taught by Bea, based on the thickness of the workpieces, as taught by Yagodkin, because by using a ring annular intensity distribution in the laser beams taught by Yagodkin, deep-penetration welding can be obtained, where a melt bath forms over the gap without breakouts occurring, for the advantage of using a deep-penetration welding method that forms a uniform melt, which improves the quality of the weld seam, thus forming a deep optimized weld seam (Bea, column 15, line 51-column 16, line 35).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.  Furthermore, it also noted that the Specification does not disclose that a gap between 0 and 80 µm is critical to the operation of the claimed invention.
Bea, fig. 4

    PNG
    media_image16.png
    227
    328
    media_image16.png
    Greyscale

	Regarding claim 64, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the first and/or the second metal sheets comprises a steel substrate; and wherein, during the butt welding, the first and second front laser beams decrease the gap between the first and second metal sheets, due to the thermal expansion of the steel substrate and the surface tensions forces at the lateral faces.
However, in the same in field of endeavor of laser wielding seams, Bea teaches wherein the first and/or the second metal sheets comprises a steel substrate (“thick steel sheets,” column 12, lines 1-2); and wherein, during the butt welding, the first and second front laser beams (relying on Yagodkin and Feng for teaching multiple beams) decrease the gap (“S,” fig. 4) between the first (sheet 20.1, fig. 4) and second metal sheets (sheet 20.2, fig. 4), due to the thermal expansion of the steel substrate and the surface tensions forces at the lateral faces (“The geometrical expanse of a melting bath produced with the laser beam 100' by melting the rim area of the workpiece 20.1 and the rim area of the workpiece 20.2 is shown by a dotted line,” column 15, lines 58-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using a gap that was more than 3% of the thickness of a workpiece, in view of the teachings of Bea, by using a gap, as taught by Bea, in the method for laser welding, as taught by Yagodkin, because by using a ring annular intensity distribution in the laser beams taught by Yagodkin, deep-penetration welding can be obtained, where a melt bath forms over the gap without breakouts occurring, for the advantage of forming a uniformly distributed melt that improves the quality of the weld seam and deep optimized weld seam (Bea, column 15, line 51-column 16, line 35).  
	Response to Argument
Applicant's arguments filed 4 April 2022 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. 112(b)
On pages 10-11, the Applicant provides the following argument:
“In response, to advance prosecution, the above language is replaced by ‘the distance, taken in projection on the direction of welding, between the centers of the first and second front laser beams being smaller than or equal to 5 mm.’ This language refers to the longitudinal offset  i.e. along the welding direction) between both front beams. (See, e.g., paragraphs [0031] and [0062] and [0063] of the application as filed). Claim 29 states that the distance is less than or equal to 5 mm - i.e., the distance can be 0, as shown in Fig. 2, or greater than zero and less than or equal to 5 mm. (See, e.g., paragraph [0063] of the applications as filed, which indicates that the distance can be zero - i.e., the centers can be perpendicular to each other - which is the configuration shown in Fig. 2).”

The examiner respectfully disagrees with the Applicant’s first argument in this section.  Specially, paragraphs 0031, 0062, and 0063 make no mention of a “projection” nor a “longitudinal offset.”  Instead, paragraph 0063 states that “the centers of the first and second front spots 18, 20 are aligned along a direction perpendicular to the direction of welding.”  Figure 2 of the Applicant’s Drawings supports the perpendicular orientation for beams 18 and 20, where a lateral offset is shown between the beams, relative to the direction of welding, but a longitudinal offset is not shown in fig. 2, as argued by the Applicant.  
	However, the examiner agrees with Applicant’s second argument that a “perpendicular” configuration is shown in fig. 2.  Based on this shared understanding of what the Applicant discloses, the examiner respectfully requests that the claim limitations be changed such that it is clear that the Applicant is claiming the perpendicular configuration, which is consistent with what is disclosed in the Specification.
Rejections under 35 U.S.C. 103: Yagodkin et al. and Hixon et al.
On page 14, the Applicant argues that “the specific technique in Hixon et al. explicitly requires that laser beam E2 is not used for generating a keyhole;” however, Hixon actually teaches that the second beam E2 is used “so that only the metal in puddle 36 is actually melted” (column 5, lines 56-57).  There is no mention in Hixon of the second beam E2 not generating a keyhole, as argued by the Applicant.	
On pages 14-15, the Applicant argues that the examiner uses hindsight, speculative assertions, and conclusory statements that lack factual basis in modifying Yagodkin (WO-2016025701-A1) in view of Hixon (US-4914268-A), as noted in the following statements:
“The Office Action asserts that combining Yagodkin et al. and Hixon et al. in the alleged manner "improves and optimizes the mechanical properties of the metal adjacent to the weld by varying the penetration of beams applied to the weld joint, thus securing a permanent attachment between workpieces." However, it is respectfully submitted that such assertions are completely speculative and are not supported by the evidence of record, especially column 2, lines 25-33 and column 2, line 54-column 3, line 8 of Hixon et al., which were cited in the Office Action” (page 14 of Applicant’s Arguments).

The following is the limitation from claim 29, which Yagodkin does not explicitly disclose, but which the examiner relied on Hixon to teach instead:
“wherein, at each moment in time of the butt welding, a volume of a melt bath created by the first front laser beam and a separate volume of a melt bath created by the second front laser beam is each separate from a volume of a melt bath created by the back laser beam”

The examiner cited the following excerpt from Hixon for why it is obvious to combine Yagodkin with Hixon:
“The prior art, therefore, has failed to disclose a beam welding process suitable for attaching a bulky, irregularly shaped replacement piece to a correspondingly bulky, irregularly shaped parent piece that simultaneously prepares the weld area, creates the weld joint and then anneals and tempers the weld to optimize the mechanical characteristics of the weld, thus producing a secure permanent attachment between the replacement piece and the parent piece” (column 2, lines 25-33)

“…The aforesaid objects are achieved by providing a three stage beam welding process for joining a bulky, irregularly configured metal replacement piece to a bulky, irregularly configured metal parent piece including the steps of positioning the replacement piece immediately adjacent to the parent piece so that the surfaces to be joined are in contact to form a joint; applying a first high energy beam to penetrate the joint thus formed, fusing the two pieces together and thereby producing a weld undercut; optionally applying a second high energy beam to the weld to flatten the undercut raised by said first beam; and applying a third high energy beam to the weld to heat treat the weld, thereby improving the mechanical properties of the metal adjacent to the weld. Integrally formed or added filler metal may be used to improve the appearance of the weld. The energy input of each subsequent beam is lower than that of the preceding beam to vary the extent of penetration of the beam into the welded joint. The application of the first, second and third high energy beams may be automated to occur substantially simultaneously or to be repeated cyclically through a predetermined optimum number of cycles” (column 2, line 54-column 3, line 8).

Based on this reference, the examiner then provided the following teaching motivation for why it would be obvious to modify Yagodkin in view of Hixon:
“Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, sequential beams where the material solidifies after each beam pass, in view of the teachings of Hixon, by increasing the distance between beams shown in figs. 3 and 6 above as taught by Yagodkin, in order to use a three-stage beam welding process (column 2, lines 54-55) that improves and optimizes the mechanical properties of the metal adjacent to the weld (column 3, lines 68-69; “optimizing” is taught in column 2, line 30) by varying the penetration of beams applied to the weld joint (column 3, lines 2-4), thus securing a permanent attachment between workpieces (column 2, lines 32-33).”

As cited above, respectfully submit that the examiner’s motivation for combining Yagodkin with Hixon was based on the provided excerpt and not speculative nor was it conclusory.  Instead, the examiner relied on Hixon’s own words for the teaching motivation.
The examiner also submits that the motivation was not based on hindsight, as argued by the Applicant, but instead was based on Hixon’s explanation as to why the three-stage beam welding process taught by Hixon represented an improvement over the prior art.  Additionally, it is noted that while Applicant may argue that the combination of two or references is hindsight, “there is no requirement an ‘express, written motivation to combine must be appear in prior art references before a finding of obviousness’” (MPEP 2145.X.A).	
	On page 15, the Applicant argues that “Hixon et al. requires the beams E2, E3 to smooth the bead 18 and heat-treat this area without melting the metal in zone 40 adjacent to the puddle 38.”  However, respectfully, submit that claim 29 requires separate melt baths and that Hixon’s teaching of a zone 40 separating melt bath 28 and 30 (mapped as the melt bath of the first laser beam) from puddle 36 (mapped as the melt baths for the second and third laser beams) supports the examiner’s assertion that Hixon teaches separate melt baths having separate volumes.  
	On page 15, the Applicant argues that “Hixon et al. clearly teaches that the beams E2, E3 should not be used over the whole welding line, in contradiction with both Yagodkin et al. and the claimed subject matter;” however, there are no claim limitations requiring the beams to be used over the whole welding line. Instead, claim 29 requires the first front melt bath is only on the first metal sheet and that the second front melt bath is only on the second metal sheet.
	On page 15, the Applicant argues the following:
“One of ordinary skill in the art would therefore not have combined the teachings of Yagodkin et al and Hixon et al. in such a manner, because this combination of features would run counter to the specific teachings of Hixon et al. See In re Schulpen, 390 F.2d 1009, 1013 (CCPA 1968) (explaining that an obviousness rejection cannot stand when the modification proposed by the Examiner would run counter to the teaching of a prior art reference).”
	
However, respectfully submit that the examiner stated how it would be obvious to combine Yagodkin with Hixon:
“Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, sequential beams where the material solidifies after each beam pass, in view of the teachings of Hixon, by increasing the distance between beams shown in figs. 3 and 6 above as taught by Yagodkin, in order to use a three-stage beam welding process that improves and optimizes the mechanical properties of the metal adjacent to the weld by varying the penetration of beams applied to the weld joint, thus securing a permanent attachment between workpieces.”

	On page 15-16, the Applicant argues the following:
“Additionally, Hixon et al. requires the beams E2 and E3 to be applied behind the beam El and not in front of El, in contradiction with the teaching of Yagodkin et al. and in contradiction with the claim language that "the first and second front spots are located in front of the back spot." In other words, the specific technique in Hixon et al. explicitly requires that requires the beams E2 and E3 to be applied behind the beam El, and one of ordinary skill in the art at the time of the present application would not have had any reason to have selectively applied the teachings of Hixon et al. related to melt baths to the welding process of Yagodkin et al. as the weld spots are applied in a completely different manner, and there is nothing in Hixon et al. indicating that any advantage would be generated by such a modification of Yagodkin et al. Consequently, for this additional reason, one of ordinary skill in the art would not have combined Yagodkin et al. and Hixon et al. in the alleged manner.

Finally, Hixon requires the beams E2 and E3 to be applied on an area centered on the welding line. This means that the melt baths created by both beams E2 and E3 are on both sheets  at the same time. Consequently, Hixon et al. is not in any way relevant to a technique in which "the first front laser beam creates a first front melt bath only on the first metal sheet" and "the second front laser beam creates a second front melt bath only on the second metal sheet" and one of ordinary skill in the art would not have had any reason to have modified Yagodkin et al. in view of Hixon et al. to have obtained the subject matter of claim 29.”
	
However, respectfully submit that the examiner relies on Yagodkin to teach these limitations and not Hixon, because Yagodkin already teaches that the first and second front spots are located in front of the back spot, that a first front melt bath is created only on the first metal sheet, and that a second front metal bath is created only on the second metal sheet.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3 May 2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761